ORDER

PER CURIAM.
Victor Patterson (Defendant) appeals from a judgment of conviction of first-degree domestic assault and armed criminal action. Defendant alleges trial court error in admitting evidence at trial of Defendant’s prior uncharged acts of violence and allowing the State to make certain comments during closing argument. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not abuse its discretion in admitting evidence of Defendant’s prior uncharged acts of violence against Victim and a member of her family, in overruling Defendant’s objection and denying his request for a mistrial because the prosecutor’s comments during closing argument were neither direct references nor impermissible indirect references to Defendant’s failure to testify, and in overruling Defendant’s objection because the prosecutor’s comment during closing argument was a permissible comment on the evidence and reasonable inferences drawn therefrom. An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).